ORDER
PER CURIAM.
Janet Shanklin (hereinafter, “Appellant”) appeals from the trial court’s judgment dismissing her petition seeking guardianship of her mother, Juanita Turner, and from the award of sanctions in favor of Appellant’s sister, Corliss Bonner (hereinafter, “Respondent”). Appellant claims the trial court erred in imposing sanctions and attorney fees in that there was insufficient evidence to establish her petition was filed frivolously. Appellant also argues she did nothing to protract this litigation, but rather, the litigation ensued because Respondent sought a restraining order against her.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no abuse of discretion in *582the trial court’s imposition of sanctions. Robin Farms, Inc. v. Beeler, 991 S.W.2d 182, 186 (Mo.App. W.D.1999). Respondent’s motion to dismiss Appellant’s brief for failure to comply with Rule 84.04 is denied. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).